DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
This is the first action on the merits for application 17/538,966 filed on 11/30/2021.  Claims 1-13 are pending.
	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE on  2020-12-01. It is noted, however, that applicant has not filed a certified copy of the DE-102020215133.4 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the remaining one of the three components of the first planetary gear set” in line 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “ output of the first planetary gearset” in line 2. It is unclear whether applicant referring output as the remaining one of the three components of the first planetary gear set as claimed in claim 2 or different component. 
	Claim 3 is rejected due to its dependency upon claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen (US 2002/0088291)
Bowen discloses:
Claim 1:  An electric driveline (Fig.2), comprising:
 at least a first electric machine (122) and a second electric machine (120), 
at least a first output (30) and a second output (40), and 
at least a first planetary gear set (132) comprising three components including a sun gear (138), a planetary carrier (144) and a ring gear (136), 
the first planetary gear set connecting the first and the second electric machine to the first and the second output (see ¶[0028]; and [0036]: engine 18 is off and motor/generators 120 and 122 are used to provide motive power to mainshaft 54;  transfer shaft 130 driven by mainshaft 54, and an interaxle differential 132 operable for transferring drive torque from transfer shaft 130 to front output shaft 40 and rear output shaft 30), and
 at least one gear train (gear train: 94, 96, 134 and 110: third speed gear 94 meshes with 96 and 96 meshes with 134 and transmit to 144; or gear train: 104,96, 134, 112: fourth speed gear 104 meshes with 96 and 96 meshes with 134 and transmit to 144 ) selectively connecting (110 or 112) at least one of the first electric machine (120) and the second electric machine (120) to a same one of the three components (144) of the first planetary gear set via at least two different gear ratios, 
or at least one gear train selectively connecting a same one of the three components of the first planetary gear set with each of the first and the second output via at least two different gear ratios (e.g. this underline limitation  does not apply in this prior art).
Claim 9: The electric driveline of claim 1, wherein a drive axle (Fig.1, 22) is connected with the first output (30) and a second drive axle (32) is connected with the second output (40).
 Claim 10: The electric driveline of claim 1, further comprising an energy storage device (124) electrically connected with the first electric machine and/or with the second electric machine (as shown in fig.3), wherein the first electric machine and/or the second electric machine are/is configured to selectively operate as either one of an electric motor and an electric generator (¶[0027]).
Claim 11: A method of operating an electric driveline, comprising: transmitting torque from a first electric machine (120) and from a second electric machine (122) to a first mechanical output (30) and to a second mechanical output (40) via a first planetary gear set (132) (see ¶[0028]; and [0036]),
 the first planetary gear set including three components including a sun gear (138), a planetary carrier (144) and a ring gear (136), 
wherein selectively (110, 112) transmitting torque from at least one of the first electric machine (120) and the second electric machine (122) to a same one (144) of the three components of the first planetary gear set via one of at least two selectively engageable gear ratios.
Claim 12: The method of claim 11, wherein torque from at least one of the first mechanical output and the second mechanical output is transmitted to the first electric machine and the second electric machine via the first planetary gear set (when the system is in regenerative brake mode, see ¶[0027]).
Claim 13: The method of claim 11, further comprising selectively (146, 147; ¶[0028]: A parking wheel 146 is fixed to rear output shaft 30 and can be releasably latched via a moveable parking pawl 147 to a stationary member (i.e., the housing of transmission 20) to selectively prevent rotation of rear output shaft 30. In other words, it selectively transmits torque when parking pawl is not engaged with stationary member) transmitting torque from the first planetary gear set (132) to each of the first mechanical output (30) and to the second mechanical output (40) via one of at least two selectively engageable gear ratios .
Claim(s)  1,8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heap (US 7154236)
Heap discloses:
Claim 1:  An electric driveline (Fig.1), comprising:
 at least a first electric machine (56) and a second electric machine (72), 
at least a first output  and a second output (92 or half shafts), and 
at least a first planetary gear set (26) comprising three components including a sun gear (40), a planetary carrier (44) and a ring gear (38), 
the first planetary gear set connecting the first and the second electric machine to the first and the second output ( as shown in Fig.1; 26 is connected to both motor and transmit torque to half shafts via 62), and
 at least one gear train selectively connecting at least one of the first electric machine  and the second electric machine to a same one of the three components  of the first planetary gear set via at least two different gear ratios (e.g. this underline limitation does not apply in this prior art);
or at least one gear train (28) selectively connecting (62) a same one (44) of the three components of the first planetary gear set with each of the first and the second output via at least two different gear ratios. 
Claim 8: The electric driveline of claim 1, further comprising a mechanical power take-off (88) connected or selectively connected (this underline limitation does not apply in this prior art) with one of the first (56) and the second (72) electric machine.
Claim 9: The electric driveline of claim 1,wherein a drive axle (96) is connected with the first output (half shaft 92) and a second drive axle (96) is connected with the second output (92).
Claim 10: The electric driveline of claim 1, further comprising an energy storage device (74) electrically connected with the first electric machine and/or with the second electric machine (as shown in fig.1), wherein the first electric machine and/or the second electric machine are/is configured to selectively operate as either one of an electric motor and an electric generator (col.5 lines 26-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 20150283894) in view of Tabata (US 20040242368)
Claim 1:  Morrow discloses an electric driveline (Fig.2), comprising:
 at least a first electric machine (EM1) and a second electric machine (EM2), 
at least a first output  (S7) and a second output (S8), and 
at least a first planetary gear set (P2) comprising three components including a sun gear (G12), a planetary carrier (PGC2) and a ring gear (G10), 
the first planetary gear set (P2) connecting the second electric machine (EM2) to the first and the second output, and
 at least one gear train  selectively connecting at least one of the first electric machine and the second electric machine to a same one  of the three components  of the first planetary gear set via at least two different gear ratios (e.g. this underline limitation does not apply in this prior art);
or at least one gear train (G6,G7) selectively connecting (C3) a same one (PCG2) of the three components of the first planetary gear set with each of the first and the second output via at least two different gear ratios.

Morrow does not disclose the first planetary gear set connecting the first electric machine and second electric machine to the first and the second output.
Note: On the other hand, Morrow discloses the first planetary gear set (P2) connecting the engine (E1) instead of electric motor and electric motor (EM2) to the first and second output (S7, S8).

Tabata teaches transmission having engine 8 may be replaced with electric motor (see ¶[0225]).

It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have the Tabata’s teaching of replacing the engine with electric motor in the transmission of Morrow for the purpose of reducing carbon footprint and provide a quieter transmission. 

	Claim 2: Morrow and Tabata as modified device discloses the electric driveline of claim 1, wherein each of the first electric machine and the second electric machine are connected with a different one (PCG2 and G12) of the three components of the first planetary gear set, and each of the first and the second output is connected or with the remaining one (G10) of the three components of the first planetary gear set.
	Claim 3: Morrow and Tabata as modified device discloses the electric driveline of claim 2, wherein each of the first and the second electric machine is connected with the first planetary gear set via at least two different gear ratios (c3, c1).
	Claim 4: Morrow and Tabata as modified device discloses the electric driveline of claim 2, wherein the first output and the second output are connected with an output of (G10) the first planetary gear set, wherein the output of the first planetary gear set includes one of the three components of the first planetary gear set.
Claim 5:  Morrow and Tabata as modified device discloses the electric driveline of claim 1, wherein the first planetary gear set is connected with the first and the second output via a second planetary gear set (P3).
Claim 6: Morrow and Tabata as modified device discloses the electric driveline of claim 5, wherein the second planetary gear set comprises three components of a second sun gear (bottom portion of P3 which connects to S7, S8), a second planetary carrier (mid gear of P3) and a second ring gear (outer gear of P3), and wherein the first output and the second output are each connected with different ones of the three components of the second planetary gear set.
Claim 7: Morrow and Tabata as modified device discloses the electric driveline of claim 5, wherein the second planetary gear set comprises a locking mechanism (C2 is locking when C2 is engaged).
Claim 9: Morrow and Tabata as modified device discloses the electric driveline of claim 1, wherein a drive axle (front axle) is connected with the first output and a second drive axle (rear axle) is connected with the second output.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Griesmeier (DE102012204717) discloses two motors synchronizer and planetary gear set, differential to half shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        
/HUAN LE/Primary Examiner, Art Unit 3659